

115 HR 5592 IH: Department of State Authorization Act of 2018
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5592IN THE HOUSE OF REPRESENTATIVESApril 24, 2018Mr. Royce of California (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for certain authorities of the Department of State, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of State Authorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Organization and Operations of the Department of State
					Sec. 101. Sense of Congress on importance of Department of State’s work.
					Sec. 102. Reorganization authority.
					Sec. 103. Sense of Congress regarding need for congressional authorization prior to USAID
			 reorganization.
					Sec. 104. National diplomacy and development strategy.
					Sec. 105. Office of Global Women’s Issues.
					Sec. 106. Office of International Religious Freedom.
					Sec. 107. Bureau of Democracy, Human Rights, and Labor.
					Sec. 108. Assistant Secretary for International Narcotics and Law Enforcement Affairs.
					Sec. 109. Office of International Disability Rights.
					Sec. 110. Bureau of Consular Affairs; Bureau of Population, Refugees, and Migration.
					Sec. 111. Anti-piracy information sharing.
					Sec. 112. Extension of authority to assess passport surcharge.
					Sec. 113. Overseas comparability pay limitation.
					Sec. 114. Recall and reemployment of career members.
					Sec. 115. Director General of the Foreign Service and Director of the Foreign Service Institute.
					Sec. 116. Importance of foreign affairs training to national security.
					Sec. 117. Basic training and evaluation of career candidates to the Foreign Service.
					Sec. 118. Counterintelligence and counterterrorism training for Foreign Service officers.
					Sec. 119. Foreign language training reform.
					Sec. 120. Authorization for receipt of private funding for diplomatic studies and training.
					Sec. 121. Classification and assignment of Foreign Service officers.
					Sec. 122. Cyber diplomacy.
					Sec. 123. Energy diplomacy and security within the Department of State.
					Title II—Embassy Construction
					Sec. 201. Standard design in capital construction.
					Sec. 202. Capital construction transparency.
					Sec. 203. Contractor performance information.
					Sec. 204. Growth projections for new embassies and consulates.
					Sec. 205. Long-range planning process.
					Sec. 206. Value engineering and risk assessment.
					Sec. 207. Business volume.
					Sec. 208. Embassy security requests and deficiencies.
					Sec. 209. Overseas security briefings.
					Title III—Personnel Issues
					Sec. 301. Special appointments.
					Sec. 302. Defense Base Act insurance waivers.
					Sec. 303. Study on							    Foreign Service
			 allowances.
					Sec. 304. Science and technology fellowships.
					Sec. 305. Travel for separated families.
					Sec. 306. Home leave travel for separated families.
					Sec. 307. Sense of Congress regarding certain fellowship programs.
					Sec. 308. Technical correction.
					Sec. 309. Foreign Service awards.
					Sec. 310. Diplomatic and consular programs.
					Title IV—Diversity and Veteran Recruitment
					Sec. 401. Definitions.
					Sec. 402. Collection, analysis, and dissemination of workforce data.
					Sec. 403. Exit interviews or surveys.
					Sec. 404. Recruitment.
					Sec. 405. Veteran recruitment for the Foreign Service.
					Sec. 406. Payne fellowship authorization.
					Sec. 407. Voluntary participation.
					Title V—Information Security
					Sec. 501. Definitions.
					Sec. 502. Information system security.
					Sec. 503. Improving FOIA process.
					Sec. 504. Annual report on security violations.
					Sec. 505. Classified information spillage.
					Sec. 506. Refresher training on the handling of classified information.
					Sec. 507. Prohibition on contracting with certain telecommunications providers.
					Sec. 508. Report on contracts with Kaspersky Labs and Huawei.
					Title VI—Public Diplomacy
					Sec. 601. Avoiding duplication of programs and efforts.
					Sec. 602. American Spaces review.
					Sec. 603. Improving research and evaluation of public diplomacy.
					Title VII—Combating Public Corruption
					Sec. 701. Sense of Congress.
					Sec. 702. Annual assessment.
					Sec. 703. Transparency and accountability.
					Sec. 704. Designation of embassy anti-corruption points of contact.
					Sec. 705. Reporting requirements.
					Title VIII—Miscellaneous
					Sec. 801. Case-Zablocki reform.
					Sec. 802. Reporting on implementation of GAO recommendations.
					Sec. 803. Extension of authority for certain Accountability Review Boards.
					Title IX—Matters relating to international security
					Subtitle A—General provisions
					Sec. 901. Modification of purposes for which military sales by the United States are authorized.
					Sec. 902. Return of defense articles.
					Sec. 903. Requirements relating to exemptions for licensing of defense items.
					Sec. 904. Amendment to general provisions.
					Sec. 905. Technical amendments to Arms Export Control Act.
					Sec. 906. Sense of Congress on licensing under United States arms export control programs.
					Sec. 907. Extension of war reserve stockpile authority.
					Sec. 908. Peacekeeping operations and other national security programs.
					Sec. 909. Other amendments to military assistance authorities.
					Subtitle B—Security sector reform
					Sec. 921. List of priority countries for security sector assistance.
					Sec. 922. Coordinator for security sector assistance in priority countries.
					Sec. 923. Policies and guidance for regional bureaus of the Department.
					Sec. 924. Office for Security Sector Assistance in the Department.
					Sec. 925. Database for security assistance.
					Sec. 926. Definitions.
					Subtitle C—Modifications of authorities that provide for rescission of determinations of countries
			 as state sponsors of terrorism
					Sec. 931. Modifications of authorities that provide for rescission of determinations of countries
			 as state sponsors of terrorism.
				
 2.DefinitionsExcept as otherwise provided, in this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)DepartmentUnless otherwise specified, the term Department means the Department of State. (3)SecretaryUnless otherwise specified, the term Secretary means the Secretary of State.
			IOrganization and Operations of the Department of State
 101.Sense of Congress on importance of Department of State’s workIt is the sense of Congress that— (1)United States global engagement is key to a stable and prosperous world;
 (2)United States leadership is indispensable in light of the many complex and interconnected threats facing the United States and the world;
 (3)diplomacy and development are critical tools of national power and full deployment of these tools is vital to United States national security;
 (4)challenges such as the global refugee and migration crises, terrorism, historic famine and food insecurity, and fragile or repressive societies cannot be addressed without sustained and robust United States diplomatic and development leadership;
 (5)the United States Government must use all of the instruments of national security and foreign policy at our disposal to protect United States citizens, promote United States interests and values, and support global stability and prosperity;
 (6)United States security and prosperity depend on having partners and allies who share our interests and values, and these partnerships are nurtured and our shared interests and values are promoted through United States diplomatic engagement, security cooperation, economic statecraft, and assistance that helps further economic development, good governance, including the rule of law and democratic institutions, and the development of shared responses to natural and humanitarian disasters;
 (7)as the United States Government agencies primarily charged with conducting diplomacy and development, the Department and the United States Agency for International Development (USAID) require sustained and robust funding to carry out this important work, which is essential to our ability to project United States leadership and values and to advance the United States interests around the world;
 (8)the work of the Department and USAID makes the United States and the world safer and more prosperous by alleviating global poverty and hunger, fighting HIV/AIDS and other infectious diseases, strengthening alliances, expanding educational opportunities for women and girls, promoting good governance and democracy, supporting anti-corruption efforts, driving economic development and trade, preventing armed conflicts and humanitarian crises, and creating American jobs and export opportunities;
 (9)the Department and USAID are vital national security agencies, whose work is critical to the projection of American power and leadership worldwide, and without which Americans would be less safe, our economic power would be diminished, and global stability and prosperity would suffer;
 (10)investing in diplomacy and development before conflicts break out saves American lives while also being cost-effective; and
 (11)the contributions of personnel working at the Department and USAID are extraordinarily valuable and allow us to maintain United States leadership around the world.
				102.Reorganization authority
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary, in coordination with the USAID Administrator, shall report to the appropriate congressional committees on the details of any plans for the reorganization of the Department or USAID.
 (b)ElementsThe report referred to in subsection (a) may be a brief or a written report and shall, to the extent appropriate, include the following elements:
 (1)The principles and goals of such reorganization, including the timeline under which the proposed organizational changes will be implemented.
 (2)The justification for the reorganization, specifically with reference to the bureaus, offices, or positions of the Department or of USAID that would be proposed to be eliminated, created, or altered by such reorganization.
 (3)An assessment of the projected impact of the reorganization on United States diplomacy and development efforts.
 (4)Recommendations for any legislative authorities required to implement the proposed reorganization. (c)Temporary limitationThe Department and USAID may not implement any aspect of any proposed reorganization under this section until 30 days after the plan with respect to any such reorganization is submitted pursuant to subsection (a).
 (d)LimitationAny plan for the reorganization of the Department or USAID shall preserve the status of USAID as an independent establishment within the Executive branch pursuant to section 1413 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6563).
 (e)Rule of constructionNothing in this section may be construed as superseding any law that requires the establishment of certain bureaus and offices of the Department or USAID.
 103.Sense of Congress regarding need for congressional authorization prior to USAID reorganizationIt is the sense of Congress that, pursuant to section 1413 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6563), congressional authorization is a prerequisite to any reorganization of the United States Agency for International Development that would change its current status.
			104.National diplomacy and development strategy
 (a)Sense of CongressIt is the sense of Congress that— (1)the latest iteration of the Joint Strategic Plan developed by the Department and USAID does not adequately address the strategic priorities of the United States, identify key threats and opportunities, or offer the rationale for making hard choices with regard to limited resources; and
 (2)additional requirements to the Joint Strategic Plan are necessary to encourage the development of a national diplomacy and development strategy, elements of which shall be provided to Congress in classified form.
 (b)Enhancement of joint strategic plan for the Department and USAIDIn addition to meeting the requirements described in section 306 of title 5, United States Code, the strategic plan developed by the Department and USAID shall—
 (1)refer to and support the most recent national security strategy report submitted pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043);
 (2)be integrated and coordinated with other relevant national-level plans and with the strategic plans of other Federal departments and agencies, including the current National Defense Strategy;
 (3)prioritize the leading worldwide diplomatic and development interests and objectives of the United States and the leading threats and challenges associated with those interests and objectives;
 (4)identify the major diplomatic, economic, and assistance approaches designed to support and further the worldwide interests, goals, commitments, and policies that are vital to the national security of the United States;
 (5)describe how the diplomatic and development community will utilize personnel, partnerships, alliances, industry, technology, international and nongovernmental organizations, and other capabilities to execute the efforts described in paragraph (4);
 (6)outline the organizational roles and missions of the elements of the diplomatic and development community as part of an integrated enterprise, and how those elements coordinate and collaborate with other Federal departments and agencies supporting the national security strategy of the United States;
 (7)include an assessment of each bureau headed by an Assistant Secretary of State or an Assistant Administrator of USAID regarding its current and anticipated contribution to the overall strategic plan, including analysis of personnel, responsibilities, performance, and chain of management;
 (8)identify sources of strategic, institutional, programmatic, fiscal, and technological risk; (9)analyze factors that may affect the diplomatic and development community’s performance in pursuing the approaches described in paragraph (4) during the following 10-year period; and
 (10)identify extraordinary resources and statutory authorities that may be necessary or appropriate to implement this strategy.
 (c)FormThe plan required under subsection (b) shall be transmitted in both classified and unclassified form, but may include a classified annex.
 (d)Submission to CongressNot later than 30 days after submission of the strategic plan required under section 306 of title 5, United States Code, the Secretary shall submit to the appropriate congressional committees and to the Committees on Armed Services of the Senate and the House of Representatives any classified annex referred to in subsection (c).
				105.Office of Global Women’s Issues
 (a)In generalThe Secretary should establish an Office of Global Women’s Issues (referred to in this section as the Office), which may be placed within the organizational structure of the Department at the discretion of the Secretary.
 (b)PurposeThe Office should coordinate efforts of the United States Government, as directed by the Secretary, regarding gender equality and advancing the status of women and girls in United States foreign policy.
 (c)DutiesThe Office should— (1)serve as the principal advisor to the Secretary regarding gender equality, women’s and girls’ empowerment, and violence against women and girls as a priority of United States foreign policy;
 (2)represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls;
 (3)advise the Secretary and provide input on all activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally for all bureaus and offices of the Department and in the international programs of all other Federal agencies;
 (4)work to ensure that efforts to advance gender equality and women’s and girls’ empowerment are fully integrated into the programs, structures, processes, and capacities of all bureaus and offices of the Department and in the international programs of other Federal agencies; and
 (5)conduct regular consultation with civil society organizations working to advance gender equality and empower women and girls internationally.
 (d)SupervisionThe Office should be headed by an Ambassador-at-large for Global Women’s Issues who exercises significant authority, reports to the President or Secretary, and is appointed by the President by and with the advice and consent of the Senate.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees a report or briefing on the steps taken to fulfill the duties of the Office specified in subsection (c).
				106.Office of International Religious Freedom
 (a)In generalSection 101(c)(4) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(c)(4)) is amended—
 (1)in subparagraph (A), by striking ; and and inserting a semicolon; (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (C)shall supervise any special envoy, special representative, or office with responsibility for protecting international religious freedom, protecting religious minorities, or advising the Secretary on matters relating to religion..
 (b)In generalSection 59(a)(2) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2731(a)(2)) is amended by adding at the end the following new subparagraph:
					
 (C)OversightTo promote a cohesive and integrated foreign policy regarding international religious freedom, the Special Envoy shall be placed under the supervision of the Ambassador at Large for International Religious Freedom..
 107.Bureau of Democracy, Human Rights, and LaborParagraph (2) of section 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
 (1)in subparagraph (A), by adding at the end the following new sentence: All special envoys, ambassadors, and coordinators located within the Bureau shall report directly to the Assistant Secretary.; and
 (2)by adding at the end the following new subparagraphs:  (C)AuthoritiesIn addition to the duties, functions, and responsibilities specified in section 1(c)(2), the Bureau is authorized to—
 (i)promote democracy and actively support human rights throughout the world in accordance with this subtitle;
 (ii)promote the rule of law and good governance throughout the world; (iii)to strengthen civil society programs and organizations;
 (iv)produce the annual Country Reports on Human Rights Practices, in conjunction with embassies and regional bureaus;
 (v)implement— (I)the limitation on assistance to security forces imposed pursuant to section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d; commonly known as the Leahy Law); and
 (II)the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c et seq.; enacted as title IV of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457));
 (vi)review and, as appropriate, make recommendations to the Secretary of State regarding the proposed transfer of—
 (I)defense articles and services authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.); and
 (II)military items listed on the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal Regulations; and
 (vii)coordinate programs and activities that protect and advance the exercise of human rights and internet freedom in cyberspace.
 (D)EfficiencyThe Assistant Secretary shall take whatever actions may be necessary to minimize the duplication of efforts within the Bureau.
 (E)Local oversightUnited States missions, to the extent practicable, should assist in exercising oversight authority and coordinate with the Bureau to ensure that funds are appropriately used and comply with anti-corruption practices..
				108.Assistant Secretary for International Narcotics and Law Enforcement Affairs
 (a)In generalSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Assistant Secretary for International Narcotics and Law Enforcement Affairs (A)In generalThere shall be in the Department of State an Assistant Secretary for International Narcotics and Law Enforcement Affairs who shall be responsible to the Secretary for all matters, programs, and related activities pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy by the Department, including, as appropriate, the coordination of programs carried out by United States Government agencies abroad, and such other related duties as the Secretary may from time to time designate.
 (B)Areas of responsibilityThe Assistant Secretary for International Narcotics and Law Enforcement Affairs shall maintain continuous observation and coordination of all matters pertaining to international narcotics and law enforcement affairs in the conduct of foreign policy, including programs carried out by other United States Government agencies when such programs pertain to the following matters:
 (i)Combatting international narcotics production and trafficking. (ii)Strengthening foreign justice systems, including judicial and prosecutorial capacity, appeals systems, law enforcement agencies, prison systems, and the sharing of recovered assets.
 (iii)Training and equipping foreign security forces, including police, for anti-crime programs, and vetting all foreign personnel who receive such assistance.
 (iv)Ensuring the inclusion of human rights issues in law enforcement programs, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor and the heads of appropriate regional bureaus.
 (v)Combating, in conjunction with other relevant bureaus of the Department, all forms of transnational organized crime, including illicit trafficking, human trafficking, arms trafficking, wildlife trafficking, trafficking in cultural property, migrant smuggling, money laundering, the illicit smuggling of bulk cash, and other forms of emerging crime.
 (vi)Identifying and responding to global corruption, including strengthening the capacity of foreign government institutions responsible for addressing financial crimes.
 (C)Additional dutiesIn addition to the responsibilities specified in subparagraph (B), the Assistant Secretary for International Narcotics and Law Enforcement Affairs shall also—
 (i)carry out timely and substantive consultation with chiefs of mission and, as appropriate, the heads of other United States Government agencies to ensure effective coordination of all international narcotics and law enforcement programs carried out overseas by the Department and such other agencies;
 (ii)coordinate with the Office of National Drug Control Policy to ensure lessons learned from other components of the United States Government are utilized by the Bureau of International Narcotics and Law Enforcement Affairs;
 (iii)develop standard requirements for monitoring and evaluation of Bureau programs, including metrics for success that do not rely solely on the amounts of illegal drugs that are produced or seized; and
 (iv)in coordination with the Secretary of State, annually certify in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that United States law enforcement personnel posted abroad whose activities are funded to any extent by the Bureau of International Narcotics and Law Enforcement Affairs are complying with section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927)..
 (b)Modification of annual international narcotics control strategy reportSubsection (a) of section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) is amended by adding at the end the following new paragraph:
					
 (9)A separate section that contains an identification of all United States Government vetted units funded by the Bureau of International Narcotics and Law Enforcement Affairs and any Bureau-funded operations by such units in which United States law enforcement personnel have been physically present..
				109.Office of International Disability Rights
 (a)EstablishmentThere should be established in the Department an Office of International Disability Rights (referred to in this section as the Office).
 (b)DutiesThe Office should— (1)seek to ensure that all United States foreign operations are accessible to, and inclusive of, persons with disabilities;
 (2)promote the human rights and full participation in international development activities of all persons with disabilities; and
 (3)promote disability inclusive practices and the training of Department staff on soliciting quality programs that are fully inclusive of people with disabilities.
 (c)SupervisionThe Office may be headed by— (1)a senior advisor to the appropriate Assistant Secretary; or
 (2)an officer exercising significant authority who reports to the President or Secretary, appointed by and with the advice and consent of the Senate.
 (d)Conforming amendmentSection 579(b) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (division D of Public Law 108–447) is amended by striking subsection (b).
 110.Bureau of Consular Affairs; Bureau of Population, Refugees, and MigrationSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) as subsection (i); and
 (2)by inserting after subsection (f) the flowing new subsections:  (g)Bureau of Consular AffairsThere is in the Department of State the Bureau of Consular Affairs, which shall be headed by the Assistant Secretary of State for Consular Affairs.
 (h)Bureau of Population, Refugees, and MigrationThere is in the Department of State the Bureau of Population, Refugees, and Migration, which shall be headed by the Assistant Secretary of State for Population, Refugees, and Migration..
 111.Anti-piracy information sharingThe Secretary is authorized to provide for the participation by the United States in the Information Sharing Centre located in Singapore, as established by the Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in Asia (ReCAAP).
 112.Extension of authority to assess passport surchargeSection 1(b) of the Act of June 4, 1920 (41 Stat. 750; chapter 223; 22 U.S.C. 214(b)), is amended— (1)in paragraph (2), by striking 2010 and inserting 2019; and
 (2)in paragraph (3), by— (A)striking 2006 and 2007 and inserting 2018 and 2019; and
 (B)striking 2005 and inserting 2017. 113.Overseas comparability pay limitation (a)In generalSubject to such regulations as may be prescribed by the Secretary, including with respect to treatment as basic pay, and notwithstanding any other provision of law, an eligible member of the Foreign Service (as defined in subsection (b)) may be provided a locality-based comparability payment (stated as a percentage) not to exceed two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.
 (b)LimitationA member of the Foreign Service shall be eligible for a payment under this section only if the member is designated class 1 or below for purposes of section 403 of the Foreign Service Act of 1980 (22 U.S.C. 3963) and the member’s official duty station is not in the continental United States or in a non-foreign area, as defined in section 591.205 of title 5, Code of Federal Regulations.
 (c)Further limitationThe amount of any locality-based comparability payment that is paid to a member of the Foreign Service under this section shall be subject to any limitations on pay applicable to locality-based comparability payments under section 5304 of title 5, United States Code.
 114.Recall and reemployment of career membersSubsection (a) of section 308 of the Foreign Service Act of 1980 (22 U.S.C. 3948) is amended to read as follows:
				
 (a)Whenever the Secretary determines that the needs of the Department so require, the Secretary may recall any retired or voluntarily separated career member of the Service, or any retired or voluntarily separated career employee of the civil service (within the meaning of section 315.201 of title 5, Code of Federal Regulations (or successor section)), for active duty in the same personnel category as such member or employee was serving at the time of retirement or voluntary separation. A recalled retired or voluntarily separated career member of the Service or retired or voluntarily separated career employee of the civil service may not be recalled to a salary class higher than the one in which such member or employee was serving at the time of retirement or voluntary separation, unless appointed to such higher class by the President, by and with the advice and consent of the Senate..
			115.Director General of the Foreign Service and Director of the Foreign Service Institute
 (a)Sense of CongressIt is the sense of Congress that responsibility for the assignment and training of Department employees should be unified under the general direction of the Director General of the Foreign Service or such other single official as the Secretary may designate.
 (b)Lines of authorityThe Foreign Service Act of 1980 is amended— (1)in section 208 (22 U.S.C. 3928), in the second sentence, by inserting , including directing the formulation and implementation of personnel and training policies and programs, after in the management of the Service; and
 (2)in section 701(a) (22 U.S.C. 4021(a))— (A)in the second sentence, by striking be appointed by the Secretary of State and inserting report to and be under the general supervision of the Director General of the Foreign Service; and
 (B)by inserting a period after George P. Shultz National Foreign Affairs Training Center. 116.Importance of foreign affairs training to national securityIt is the sense of Congress that—
 (1)the Department is a crucial national security agency, whose employees—both Foreign and Civil Service—require the best possible training at every stage of their careers to prepare them to promote and defend United States national interests and the health and safety of American citizens abroad;
 (2)the Secretary should explore establishing a training float requiring that a certain percentage of the Foreign Service shall be in long-term training at any given time;
 (3)the Department’s Foreign Service Institute should seek to substantially increase its educational and training offerings to Department personnel, including developing new and innovative educational and training courses, methods, programs and opportunities; and
 (4)consistent with existing Department gift acceptance authority and other applicable laws, the Department and Foreign Service Institute should seek and accept funds and other resources from foundations, not-for-profit corporations, and other appropriate sources to help the Department and the Institute to accomplish the goals specified in paragraph (3).
 117.Basic training and evaluation of career candidates to the Foreign ServiceThe Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended— (1)in section 306 (22 U.S.C. 3946), by striking subsections (a), (b), and (c) and inserting the following new subsections:
					
						(a)Career appointments
 (1)Before receiving a career appointment and beginning an assignment as described in section 502, an individual under a limited appointment shall satisfactorily complete a rigorous Basic Training Course described in section 703.
 (2)After the successful completion of the Basic Training Course described in section 703 and before receiving a career appointment in the Service, an individual under a limited appointment shall serve as a career candidate for a trial period of service prescribed by the Secretary.
							(b)Determination by Secretary
 (1)During or at the conclusion of the Basic Training Course referred to in subsection (a)(1), the Secretary shall, with respect to a candidate described in such subsection, decide whether to terminate the appointment of the candidate without delay, as authorized in accordance with section 612.
 (2)During the trial period of service referred to in subsection (a)(2), the Secretary shall, with respect to a candidate described in such subsection, decide whether to—
 (A)offer a career appointment under section 303 to such candidate; or (B)recommend to the President that such candidate be given a career appointment under section 302.
 (c)BasisDeterminations by the Secretary under subsection (b) shall be based upon the recommendations of boards, established by the Secretary and composed entirely or primarily of career members of the Service, which shall evaluate the fitness and aptitude of career candidates for the work of the Service.
 (d)Foreign Service Grievance Board decisionsNothing in this section may be construed to limit the authority of the Secretary or the Foreign Service Grievance Board under section 1107.; and
 (2)in section 703 (22 U.S.C. 4023)— (A)in subsection (a)—
 (i)in the first sentence— (I)by inserting training and after establish a professional;
 (II)by inserting and exhibit after that members of the Service obtain; and (III)by striking the skills and knowledge and inserting the skills, knowledge, judgment, and integrity; and
 (ii)in the second sentence, by inserting before and after both; (B)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and
 (C)by inserting after subsection (a) the following new subsection:  (b) (1)The Secretary shall ensure that all newly-hired career candidates successfully complete a rigorous Basic Training Course before beginning their first domestic or overseas assignment and receiving a career appointment in the Service. Such Basic Training Course shall evaluate candidates on the skills, knowledge, judgment, and integrity necessary to serve effectively as a Foreign Service officer in accordance with the Foreign Service precepts prescribed by the Secretary under section 602..
 118.Counterintelligence and counterterrorism training for Foreign Service officersSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:
				
					(d)Counterintelligence and counterterrorism training
 (1)In generalThe Secretary of State, with the assistance of other relevant officials, shall establish as part of the standard training provided after the date of the enactment of this subsection, for officers of the Service, including chiefs of mission, instruction in the field of counterintelligence and counterterrorism tradecraft. Such training shall include the following components:
 (A)Instruction and practical exercises on the nature of cyber threats and tradecraft to minimize the risk of compromise of both classified and unclassified information.
 (B)Instruction and practical exercises on human intelligence collection methods and tradecraft to effectively recognize and counter such methods and tradecraft.
 (C)Instruction and practical exercises on physical security and terrorist threats and tradecraft to minimize the risk of such threats and tradecraft.
 (2)IncorporationTraining under this subsection shall be— (A)included in the Basic Officer Training Course attended by all newly hired Foreign Service officers under section 703;
 (B)required every seven years for all Foreign Service officers who possess a security clearance; and (C)included in the courses required of all incoming deputy chiefs of mission and chiefs of mission..
 119.Foreign language training reformSubsection (a) of section 191 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 3926 note) is amended—
 (1)by striking paragraph (2); and (2)redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
 120.Authorization for receipt of private funding for diplomatic studies and trainingSection 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following new subsection:  (g) (1)The institution is authorized to receive private funds from private individuals and organizations to supplement the institution’s funding and expand and enhance training, including for the following:
 (A)Design and implementation of a degree granting program at the institution. (B)Curriculum development.
 (C)Training and classes for Members of Congress and congressional staff. (D)Hiring retired Department of State personnel to teach, notwithstanding other hiring limitations.
 (E)Other purposes as determined appropriate and necessary by the Secretary of State. (2)Private funding received by the institution pursuant to this subsection shall be provided at the discretion of the grantor individual or organization, as the case may be, in consultation with the Director of the institution and the Under Secretary of State for Management.
 (3)Not less than once annually, and at the request of the Committee on Foreign Affairs or the Committee on Appropriations of the House of Representatives or the Committee on Foreign Relations or the Committee on Appropriations of the Senate, the Department shall provide the names of grantors and nature and amounts of any contributions made..
 121.Classification and assignment of Foreign Service officersThe Foreign Service Act of 1980 is amended— (1)in section 501 (22 U.S.C. 3981), by inserting If a position designated under this section is unfilled for more than 365 calendar days, such position shall be filled, as appropriate, on a temporary basis, in accordance with section 309. after Positions designated under this section are excepted from the competitive service.; and
 (2)in paragraph (2) of section 502(a) (22 U.S.C. 3982(a)), by inserting , or domestically, in a position working on issues relating to a particular country or geographic area, after geographic area.
				122.Cyber diplomacy
 (a)United States international cyberspace policyCongress declares that it is the policy of the United States to work internationally with allies and other partners to promote an open, interoperable, reliable, unfettered, and secure internet governed by the multi-stakeholder model which promotes human rights, democracy, and rule of law, including freedom of expression, innovation, communication, and economic prosperity, while respecting privacy and guarding against deception, fraud, and theft.
 (b)Office of Cyberspace and the Digital EconomySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 110 of this Act, is further amended—
 (1)by redesignating subsection (i) as subsection (j); and (2)by inserting after subsection (h) the following new subsection:
						
							(i)Office of Cyberspace and the Digital Economy
 (1)In generalThere is established an Office of Cyberspace and the Digital Economy (in this subsection referred to as the Office). The head of the Office shall have the rank and status of ambassador and be appointed by the President, by and with the advice and consent of the Senate.
								(2)Duties
 (A)In generalThe head of the Office shall perform such duties and exercise such powers as the Secretary of State shall prescribe, including implementing the policy of the United States described in section 122 of the Department of State Authorization Act, Fiscal Year 2018.
 (B)Duties describedThe principal duties and responsibilities of the head of the Office shall be to— (i)serve as the principal cyber-policy official within the senior management of the Department of State and advisor to the Secretary of State for cyber issues;
 (ii)lead the Department’s diplomatic cyberspace efforts generally, including relating to international cybersecurity, internet access, internet freedom, digital economy, cybercrime, deterrence, international responses to cyber threats, and other such issues as the Secretary shall assign;
 (iii)promote an open, interoperable, reliable, unfettered, and secure information and communications technology infrastructure globally;
 (iv)represent the Secretary in interagency efforts to develop and advance United States international cyberspace policy;
 (v)coordinate cyberspace efforts and other relevant functions within the Department, and with other components of the United States Government;
 (vi)act as liaison to public and private sector entities on relevant cyberspace issues; (vii)lead United States Government efforts to establish a global deterrence framework;
 (viii)develop and execute key adversary specific strategies to influence adversary decision-making through the imposition of costs and deterrence strategies;
 (ix)advise the Secretary and coordinate with foreign governments on external responses to national-security-level cyber incidents;
 (x)promote the adoption of national processes and programs that enable threat detection, prevention, and response to malicious foreign territorial cyber activity;
 (xi)advise on efforts to build foreign capacity to protect the global network with the goal of enabling like-minded participation in deterrence frameworks;
 (xii)promote the maintenance of an open and interoperable character of the internet with multi-stakeholder governance, instead of centralized government control;
 (xiii)promote an international regulatory environment for technology investments and the internet that benefits United States economic and national security interests;
 (xiv)promote cross-border flow of data and combat international initiatives which seek to impose restrictive localization or privacy requirements on United States businesses;
 (xv)protect the integrity of United States and international telecommunications infrastructure from foreign-based threats;
 (xvi)serve as the interagency coordinator for the United States Government on engagement with foreign governments on cyberspace and digital economy issues under this subsection;
 (xvii)secure radio frequency spectrum for United States businesses and national security needs; (xviii)promote and protect the exercise of human rights, including freedom of speech and religion, through the internet; and
 (xix)build capacity of United States diplomatic officials to engage on cyber issues. (3)QualificationsThe head of the Office should be an individual of demonstrated competency in the field of—
 (A)cybersecurity and other relevant cyber issues; and (B)international diplomacy.
 (4)Organizational placementThe head of the Office shall report to the Under Secretary for Political Affairs or other official holding a higher position than the Under Secretary for Political Affairs in the Department of State for a period of not less than four years after the date of enactment of this subsection, after which time the head of the Office shall report to an appropriate Under Secretary or other official holding a higher position than Under Secretary.
 (5)Rule of constructionNothing in this subsection may be construed as precluding— (A)the Office from being elevated to a Bureau of the Department of State; and
 (B)the head of the Office from being elevated to an Assistant Secretary, if such an Assistant Secretary position does not increase the number of Assistant Secretary positions at the Department above the number authorized under subsection (c)(1)..
 (c)Sense of CongressIt is the sense of Congress that the Office of Cyberspace and the Digital Economy established under section 1(g) of the State Department Basic Authorities Act of 1956 (as amended by subsection (b) of this section) should be a Bureau of the Department of State headed by an Assistant Secretary, subject to the rule of construction specified in paragraph (5)(B) of such section 1(g).
				123.Energy diplomacy and security within the Department of State
 (a)In generalSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 108 of this Act, is further amended—
 (1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph:
						
							(4)Energy resources
 (A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.
 (B)PersonnelThe Secretary of State shall ensure that there are sufficient personnel dedicated to energy matters within the Department of State who shall be responsible for—
 (i)formulating and implementing international policies aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations in the fields of petroleum, natural gas, biofuels, renewable energy, nuclear, and other energy resources;
 (ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision making process within the Department of State;
 (iii)incorporating energy security priorities into the activities of the Department of State; (iv)coordinating energy activities of the Department of State with relevant Federal agencies;
 (v)working internationally to— (I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs;
 (II)promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;
 (III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources;
 (IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries; and
 (V)support and coordinate international efforts to alleviate energy poverty; (vi)leading the United States commitment to the Extractive Industries Transparency Initiative;
 (vii)coordinating within the Department of State and with relevant Federal departments and agencies on developing and implementing international energy-related sanctions; and
 (viii)coordinating energy security and other relevant functions within the Department of State currently undertaken by—
 (I)the Bureau of Economic and Business Affairs of the Department of State; (II)the Bureau of Oceans and International Environmental and Scientific Affairs of the Department of State; and
 (III)other offices within the Department of State. . (b)Conforming amendmentSection 931 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17371) is amended—
 (1)by striking subsections (a) and (b); and (2)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.
					IIEmbassy Construction
			201.Standard design in capital construction
 (a)Sense of CongressIt is the sense of Congress that the Department’s Bureau of Overseas Building Operations (OBO) or successor office should give appropriate consideration to Standard Embassy Design, in which each new embassy and consulate starts with a standard design and keeps customization to a minimum.
 (b)ConsultationThe Secretary shall carry out any new embassy compound or new consulate compound project that is in the design phase or pre-design phase as of the date of the enactment of this Act and that utilizes a non-standard design in consultation with the appropriate congressional committees. The Department shall provide the appropriate congressional committees, for each such project, the following documentation:
 (1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of the project if it were to use a standard embassy design.
 (2)A comparison of the estimated completion date of the project to the estimated completion date of the project if it were to use a standard embassy design.
 (3)A comparison of the security of the completed project to the security of the completed project if it were to use a standard embassy design.
 (4)A justification for the Secretary’s selection of a non-standard design over a standard design for the project.
 (5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided.
 (c)Non-Standard design definedIn this section the term non-standard design means a new embassy compound or new consulate compound design that does not utilize a standardized design template for the structural, spatial, and security requirements of the compound, or a new embassy compound or new consulate compound project that does not utilize a design-build delivery method.
				202.Capital construction transparency
 (a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—
 (1)in the section heading, by striking Annual report on embassy construction costs and inserting Quarterly report on overseas capital construction projects; and (2)by striking subsections (a) and (b) and inserting the following new subsections:
						
 (a)In generalNot later than 180 days after the date of the enactment of this subsection and every 90 days thereafter, the Secretary shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.
 (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:
 (1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.
 (2)The current cost estimate. (3)The value of each request for equitable adjustment received by the Department of State to date.
 (4)The value of each certified claim received by the Department of State to date. (5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.
 (6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.
 (7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.
 (8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.
 (9)The current date of estimated completion..  (b)Initial reportThe first report required under subsection (a) of section 118 of the Department of State Authorities Act, Fiscal Year 2017 (as amended by this section) shall include an annex regarding all overseas capital construction projects and major embassy security upgrade projects completed during the 10-year period ending on December 31, 2018, including, for each such project, the elements specified in subsection (b) of such section 118.
				203.Contractor performance information
 (a)Deadline for completionThe Secretary shall complete all contractor performance evaluations required by subpart 42.15 of the Federal Acquisition Regulation by October 1, 2020.
				(b)Prioritization system
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop a prioritization system for clearing the current backlog of required evaluations.
 (2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows: (A)Project completion evaluations should be prioritized over annual evaluations.
 (B)Evaluations for relatively large contracts should have priority. (C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.
 (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary shall brief the appropriate congressional committees on the Department’s plan for completing all evaluations by October 1, 2020, and the prioritization system developed pursuant to this section.
 (d)Sense of CongressIt is the sense of Congress that— (1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and
 (2)the Department should develop a forum where contractors can rate the Department’s project management performance.
					204.Growth projections for new embassies and consulates
 (a)In generalFor each new embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Office of Management Policy, Rightsizing, and Innovation of the Department shall project growth over the estimated life of the facility using all available and relevant data, including—
 (1)relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed;
 (2)an analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable;
 (3)reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue; and
 (4)any other data that would be helpful in projecting the future growth of NEC or NCC. (b)Other agenciesOther agencies represented at the post shall provide to the Department, upon request, growth projections for their own personnel over the estimated life of the facility.
 (c)Basis for estimatesThe Department shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).
 (d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c).
				205.Long-range planning process
				(a)Plans required
 (1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for five years, the Secretary shall develop—
 (A)a comprehensive 6-year Long-Range Overseas Buildings Plan (LROBP) documenting the Department’s overseas building program for the replacement of overseas diplomatic facilities taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and
 (B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed facilities, known as a Long-Range Overseas Maintenance Plan (LROMP), which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety.
 (2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence. Such report, which may include a classified annex, shall include the following:
 (A)A description of the extent to which each small diplomatic post furthers the national interest of the United States.
 (B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year.
 (C)A description of whether each small diplomatic post meets current security requirements. (D)A description of the full financial cost of maintaining each small diplomatic post.
 (E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides.
 (3)Updated informationThe annual updates of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.
					(b)Reporting requirements
 (1)Submission of plans to CongressNot later than 60 days after the completion of the LROBP and the LROMP, the Secretary shall submit the plans to the appropriate congressional committees.
 (2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the plans outlined in the LROBP and LROMP shall be referenced to justify funding requested for building and maintenance projects overseas.
 (3)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (c)Small diplomatic post definedIn this section, the term small diplomatic post means any consulate that has employed five or fewer United States Government employees on average over the 36 months prior to the date of the enactment of this Act.
				206.Value engineering and risk assessment
 (a)FindingsCongress makes the following findings: (1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.
 (2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects.
					(b)Notification requirements
 (1)Submission to authorizing committeesThe proposed allocation of capital construction and maintenance funds that is required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs shall also be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk management studies described in subsection (a).
 (c)Reporting and briefing requirementsThe Secretary shall provide to the appropriate congressional committees upon request— (1)a description of each recommendation from each study described in subsection (a) and a table detailing which recommendations were accepted and which were rejected; and
 (2)a report or briefing detailing the rationale for not implementing recommendations made by VE studies that may yield significant cost savings to the Department, if implemented.
 207.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years.
 208.Embassy security requests and deficienciesThe Secretary shall provide to the appropriate congressional committees upon request information on security deficiencies at United States diplomatic posts, including—
 (1)requests made over the previous year by United States diplomatic posts abroad for security upgrades; and
 (2)significant security deficiencies at United States diplomatic posts abroad that are not operating out of a new embassy compound or new consulate compound.
 209.Overseas security briefingsNot later than 90 days after the date of the enactment of this Act, the Secretary shall revise the Foreign Affairs Manual to stipulate that the Bureau of Diplomatic Security of the Department shall provide a security briefing or written materials with up-to-date information on the current threat environment in writing or orally to all United States Government employees traveling to a foreign country on official business. To the extent practicable, such briefing or written materials shall be provided to traveling Department employees via teleconference prior to their arrival at a post.
			IIIPersonnel Issues
			301.Special appointments
 (a)Report on positionsNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report including—
 (1)recommendations regarding whether to maintain in the Department each currently existing Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, or Special Advisor, including those listed in the report submitted by the Secretary to the Committee on Foreign Relations of the Senate on April 14, 2017, pursuant to section 418 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), that is not expressly authorized by a provision of law enacted by Congress; and
 (2)the justification supporting each of the Secretary’s recommendations made under paragraph (1). (b)Advice and consentNot later than 90 days after the report required by subsection (a) is submitted to the appropriate congressional committees, the President shall present each Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States and that is not expressly authorized by a provision of law enacted by Congress to the Committee on Foreign Relations of the Senate for the advice and consent of the Senate.
 (c)Rule of construction regarding establishment of positionsNothing in this section may be construed as prohibiting the establishment or maintenance of any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States if any such appointee is presented to the Committee on Foreign Relations of the Senate for the advice and consent of the Senate not later than 90 days after the appointment of such appointee.
 (d)Limited exception for the temporary appointmentThe Secretary may maintain or establish a position with the title Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Special Advisor, or other similar position for a limited period of not longer than 180 days if the Secretary notifies the appropriate congressional committees at least 15 days prior to appointment, including—
 (1)a certification that the position is not expected to demand the exercise of significant authority pursuant to the laws of the United States;
 (2)a description of the duties and purpose of the appointment; and (3)the rationale for assigning the specific title.
 (e)Renewal of temporary appointmentNothing in this section may be construed as prohibiting the Secretary from renewing any position established under subsection (d) so long as the Secretary complies with the notification requirements contained therein.
				(f)Funding restrictions
 (1)Positions not presented for advice and consentNo funds are authorized to be appropriated for— (A)any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States who has not been presented to the Committee on Foreign Relations for the advice and consent of the Senate pursuant to subsection (b); or
 (B)any staff or resources related to such a position until such time as the appointed individual has been presented to the Committee on Foreign Relations for the advice and consent of the Senate.
 (2)Temporary positionsNo funds are authorized to be appropriated for any position described in subsection (d) or for any staff or resources related to such position unless the Secretary has complied with the notification provisions contained therein.
 (3)Fiscal year 2018The restrictions described in this subsection shall not apply in fiscal year 2018 to positions or associated staff and resources for which funding is expressly provided in an Act making appropriations for the Department of State, foreign operations, and related programs for such fiscal year.
					(g)Confirmation for authorized positions
 (1)In generalNo Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States that is authorized by a provision of law enacted by Congress (except the position authorized by section 621 of the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note)) may be appointed absent the advice and consent of the Senate.
 (2)Fiscal year 2018The restriction described in this subsection shall not apply in fiscal year 2018 to positions or associated staff and resources for which funding is expressly provided in an Act making appropriations for the Department of State, foreign operations, and related programs for such fiscal year.
					(h)Elimination of positions
					(1)Special Representative and Policy Coordinator for Burma
 (A)FindingsCongress finds the following: (i)Congress established the Special Representative and Policy Coordinator for Burma in July 2008 at a time when the United States did not maintain full diplomatic relations with Burma and had not appointed an Ambassador to Burma in 18 years.
 (ii)In 2012, the United States re-established full diplomatic relations with Burma and appointed a United States Ambassador to Burma who, along with the Secretary of State, Assistant Secretary of State for East Asia and the Pacific, and other United States Government officials, represents the United States interests in Burma.
 (B)RepealSection 7 of the Tom Lantos Block Burmese Jade Act of 2008 (Public Law 110–286; 50 U.S.C. 1701 note; relating to the establishment of a Special Representative and Policy Coordinator for Burma) is hereby repealed.
 (2)Coordinator for Afghanistan AssistanceSection 104 of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7514; Public Law 107–327) is amended—
 (A)by repealing subsections (a) and (b); (B)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively;
 (C)in subsection (a), as so redesignated, in paragraph (1), by striking coordinator designated under subsection (a) of this section and inserting Secretary of State; and (D)in subsection (b), as so redesignated—
 (i)in paragraph (1), by striking coordinator designated under subsection (a) of this section and inserting Secretary of State; and (ii)in paragraph (2), by striking coordinator designated under subsection (a) of this section, under the direction of the Secretary of State, and inserting Secretary of State.
							302.Defense Base Act insurance waivers
 (a)Application for waiversNot later than 30 days after the date of the enactment of this Act, the Secretary shall apply to the Department of Labor for a waiver from insurance requirements under the Defense Base Act (42 U.S.C. 1651 et seq.) for all countries with respect to which the requirement was waived prior to January 2017, and for which there is not currently a waiver.
 (b)Certification requirementNot later than 45 days after the date of the enactment of this Act, the Secretary shall certify to the appropriate congressional committees that the requirement in subsection (a) has been met.
				303.Study on Foreign Service allowances
				(a)Report required
 (1)In generalNot later than 270 days after date of the enactment of this Act, and subject to paragraph (2), the Secretary shall submit to the appropriate congressional committees a report detailing an empirical analysis on the effect of overseas allowances on the foreign assignment of Foreign Service officers (FSOs), to be conducted by a federally-funded research and development center with appropriate expertise in labor economics and military compensation.
 (2)ContentsThe analysis required under paragraph (1) shall— (A)identify all allowances paid to FSOs living at diplomatic posts overseas;
 (B)examine the efficiency of the Foreign Service bidding system in determining foreign assignments; (C)examine the factors that incentivize FSOs to bid on particular assignments, including danger levels and hardship conditions;
 (D)examine the Department’s strategy and process for incentivizing FSOs to bid on assignments that are historically in lower demand, including with monetary compensation, and whether monetary compensation is necessary for assignments in higher demand;
 (E)make any relevant comparisons to military compensation and allowances; (F)recommend options for restructuring allowances to improve the efficiency of the assignments system and better align FSO incentives with the needs of the Foreign Service, including any cost savings associated with such restructuring;
 (G)recommend any statutory changes necessary to implement paragraph (6), such as consolidating existing legal authorities for the provision of hardship and danger pay; and
 (H)detail any effects of recommendations made pursuant to subparagraphs (F) and (G) on other United States Government departments and agencies with civilian employees assigned to diplomatic posts, following consultation with such departments and agencies.
 (b)Briefing requirementBefore initiating the analysis required under subsection (a)(1), and not later than 60 days after the date of the enactment of this Act, the Secretary shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs in the House of Representatives a briefing on the implementation of this section that includes—
 (1)the name of the federally-funded research and development center that will conduct such analysis; and
 (2)the scope of such analysis and terms of reference for such analysis as specified between the Department and such federally-funded research and development center.
					(c)Availability of information
 (1)In generalThe Secretary shall make available to the federally-funded research and development center carrying out the analysis required under subsection (a)(1) all necessary and relevant information to allow such center to conduct such analysis in a quantitative and analytical manner, including historical data on the number of bids for each foreign assignment and any survey data collected by the Department from eligible bidders on their bid decision-making.
 (2)CooperationThe Secretary shall work with the heads of other relevant United States Government departments and agencies to ensure such departments and agencies provide all necessary and relevant information to the federally-funded research and development center carrying out the analysis required under subsection (a)(1).
 (d)Interim report to CongressThe Secretary shall require that the chief executive officer of the federally-funded research and development center that carries out the analysis required under subsection (a)(1) submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives an interim report on such analysis not later than 120 days after date of the enactment of this Act.
 304.Science and technology fellowshipsSection 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at the end the following new subsection:
				
					(e)Grants and cooperative agreements related to science and technology fellowship programs
 (1)In generalThe Secretary is authorized to make grants or enter into cooperative agreements related to Department of State science and technology fellowship programs, including, for assistance in recruiting fellows and the payment of stipends, travel, and other appropriate expenses to fellows.
 (2)Exclusion from consideration as compensationStipends shall not be considered compensation for purposes of section 209 of title 18, United States Code (18 U.S.C. 209).
 (3)Maximum annual amountThe total amount of grants made pursuant to this subsection may not exceed $500,000 in any fiscal year..
 305.Travel for separated familiesSection 901(15) of the Foreign Service Act of 1980 (22 U.S.C. 4081(15)) is amended— (1)in the matter preceding subparagraph (A), by striking 1 round-trip per year for each child below age 21 of a member of the Service assigned abroad and inserting in the case of one or more children below age 21 of a member of the Service assigned abroad, 1 round-trip per year;
 (2)in subparagraph (A)— (A)by inserting for each child before to visit the member abroad; and
 (B)by striking ; or and inserting a comma; (3)in subparagraph (B)—
 (A)by inserting for each child before to visit the other parent; and (B)by inserting or after resides,;
 (4)by inserting after subparagraph (B) the following new subparagraph:  (C)for one of the child’s parents to visit the child or children abroad if the child or children do not regularly reside with that parent and that parent is not receiving an education allowance or educational travel allowance for the child or children under section 5924(4) of title 5,; and
 (5)in the matter following subparagraph (C), as added by paragraph (4) of this section, by striking a payment and inserting the cost of a round-trip. 306.Home leave travel for separated familiesSection 903(b) of the Foreign Service Act of 1980 (22 U.S.C. 4083(b)) is amended by adding at the end the following new sentence: In cases in which the member’s family members reside apart from the member at authorized locations outside the United States because they are prevented by official order from residing with the member at post, the member may take the leave ordered under this section where that member's family members reside, notwithstanding section 6305 of title 5, United States Code..
 307.Sense of Congress regarding certain fellowship programsIt is the sense of Congress that— (1)Department fellowships that promote the employment of candidates belonging to under-represented groups, including the Charles B. Rangel International Affairs Graduate Fellowship Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, and the Donald M. Payne International Development Fellowship Program, represent smart investments vital for building a strong, capable, and representative national security workforce; and
 (2)the Secretary of State and the Administrator of the United States Agency for International Development should fulfill their obligations to each participant in the Fellowship Programs referred to in paragraph (1), as specified in the original contractual agreements with each such participant.
 308.Technical correctionSubparagraph (A) of section 601(c)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)(6)) is amended by striking individual and inserting Foreign Service officer, appointed under section 302(a)(1), who has general responsibility for carrying out the functions of the Service.
			309.Foreign Service awards
 (a)In generalSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended— (1)by amending the section heading to read as follows: Department awards; and
 (2)in the first sentence, by inserting or Civil Service after the Service. (b)Conforming amendmentThe item relating to section 614 in the table of contents of the Foreign Service Act of 1980 is amended to read as follows:
					
						
							Sec. 614. Department awards..
				310.Diplomatic and consular programs
 (a)Authorization of appropriationsFor Diplomatic and Consular Programs, there is authorized to be appropriated $8,720,411,000 for fiscal year 2019. (b)Sense of Congress on workforce recruitmentIt is the sense of Congress that the Secretary should continue to hold entry-level classes for Foreign Service officers and specialists and continue to recruit civil servants through programs such as the Presidential Management Fellows Program and Pathways Internship Programs in a manner and at a frequency consistent with prior years and consistent with the need to maintain a pool of experienced personnel effectively distributed across skill codes and ranks. It is further the sense of Congress that absent continuous recruitment and training of Foreign Service officers and civil servants, the Department will lack experienced, qualified personnel in the short, medium, and long term.
 (c)LimitationThe Secretary may not use any amounts made available pursuant to the authorization of appropriations under subsection (a) for any reduction-in-force action under section 3502 or 3595 of title 5, United States Code, or for any incentive payments for early separation or retirement under any other provision of law unless—
 (1)the appropriate congressional committees are notified not less than 15 days in advance of such obligation or expenditure; and
 (2)the Secretary has provided to the appropriate congressional committees a detailed report that describes the Department’s strategic staffing plan, including—
 (A)a justification that describes how any proposed workforce reduction enhances the effectiveness of the Department;
 (B)a certification that such workforce reduction is in the national interest of the United States; (C)a comprehensive strategic staffing plan for the Department, including five-year workforce forecasting and a description of the anticipated impact of any proposed workforce reduction; and
 (D)a dataset displaying comprehensive workforce data for all current and planned employees of the Department, disaggregated by—
 (i)Foreign Service officer and Foreign Service specialist rank; (ii)civil service job skill code, grade level, and bureau of assignment;
 (iii)contracted employees, including the equivalent job skill code and bureau of assignment; and (iv)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including their equivalent grade and job skill code and bureau of assignment.
							IVDiversity and Veteran Recruitment
 401.DefinitionsIn this title: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.
 (2)Demographic dataThe term demographic data means facts or statistics relating to the demographic categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).
 (3)DiversityThe term diversity means— (A)those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
 (B)veterans (as defined in section 3.1(d) of title 38, Code of Federal Regulations). (4)Foreign ServiceThe term Foreign Service has the meaning given that term in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902).
 (5)WorkforceThe term workforce means all individuals serving in a position in the civil service (as defined in section 2101 of title 5, United States Code).
				402.Collection, analysis, and dissemination of workforce data
 (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide a report to the public that includes disaggregated demographic data and other information regarding the diversity of the workforce of the Department.
 (b)DataThe report under subsection (a)— (1)shall include disaggregated demographic data—
 (A)for applicants to the Foreign Service; (B)for applicants to the civil service;
 (C)by segment of the workforce of the Department and grade or rank; (D)by Foreign Service and civil service;
 (E)for those who have separated from the Department’s workforce; (F)for those members of the workforce who have received a promotion in the last 24 months;
 (G)that addresses Department compliance with diversity and inclusion metrics; (H)for those members of the workforce serving on selection boards;
 (I)on the employment of veterans within the workforce, including— (i)the number hired through direct hires, internships, and fellowship programs;
 (ii)the number promoted to the Senior Executive Service or in the Senior Foreign Service; and (iii)attrition rates by grade, in the civil service and foreign service, and in the senior positions described in clause (ii); and
 (J)for mentorship and retention programs; (2)shall include any disaggregated demographic data relating to participants in professional development programs of the Department, and the rate of placement into senior positions for participants in such programs;
 (3)shall include any disaggregated demographic data relating to the membership of any external advisory committee or board to which individuals in senior positions in the Department appoint members;
 (4)shall be organized in terms of real numbers and percentages at all levels; and (5)should be made available in a searchable database format.
 (c)RecommendationThe Secretary may submit a recommendation to the Office of Management and Budget and to the appropriate congressional committees regarding whether the Department should collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).
 (d)Other contentsThe report under subsection (a) shall describe the efforts of the Department— (1)to propagate fairness, impartiality, and inclusion in the work environment domestically and abroad;
 (2)to ensure that harassment, intolerance, and discrimination are not tolerated; (3)to refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training;
 (4)to prevent illegal retaliation against employees for participating in a protected equal employment opportunity activity;
 (5)to provide reasonable accommodation for qualified employees and applicants with disabilities; (6)to recruit a diverse workforce by—
 (A)recruiting women, minorities, veterans, and undergraduate and graduate students; (B)recruiting at historically Black colleges and universities, Hispanic serving institutions, women’s colleges, and colleges that typically serve majority minority populations;
 (C)sponsoring and recruiting at job fairs in urban and rural communities; (D)placing job advertisements in newspapers, magazines, and job sites oriented toward women and people of color;
 (E)providing opportunities through the Foreign Service Internship Program and other hiring initiatives;
 (F)recruiting mid-level and senior-level professionals through programs designed to increase minority and veteran representation in international affairs; and
 (G)offering the Foreign Service written and oral assessment examinations in several locations throughout the United States to reduce the burden of applicants having to travel at their own expense to take either or both of such examinations; and
 (7)provide opportunities through— (A)the Charles B. Rangel International Affairs Fellowship Program;
 (B)the Thomas R. Pickering Foreign Affairs Fellowship Program; and (C)the Donald M. Payne International Development Fellowship Program.
 (e)Annual updatesNot later than one year after the publication of the report under subsection (a) and annually thereafter for the next five years, the Secretary shall provide a report to the public and which shall be made available online, which may be included in another annual report required under another provision of law, that includes—
 (1)disaggregated demographic data relating to the workforce and information on the status of diversity and inclusion efforts of the Department;
 (2)an analysis of applicant flow data; (3)disaggregated demographic data relating to participants in professional development programs of the Department and the rate of placement into senior positions for participants in such programs; and
 (4)data related to the employment of minority and service-disabled veterans. 403.Exit interviews or surveys (a)Retained membersThe Director General of the Foreign Service should conduct periodic interviews or surveys with a representative and diverse cross-section of the workforce of the Department—
 (1)to understand the reasons of the members for remaining in a position in the Department; and (2)to receive feedback on workplace policies, professional development opportunities, and other issues affecting the decision of the members to remain in the Department.
 (b)Departing membersThe Director General of the Foreign Service shall provide an opportunity for an exit interview or survey to each member of the workforce of the Department who separates from service with the Department to better understand the member’s reasons for leaving such service.
 (c)Use of analysis from interviews and surveysThe Director General of the Foreign Service shall analyze demographic data and other information obtained through interviews and surveys under subsections (a) and (b) to determine—
 (1)if and how the diversity of those participating in such interviews and surveys impacts the results; and
 (2)whether to implement any policy changes or make any recommendations as part of the reports required under subsection (a) and (e) of section 402.
 (d)Tracking dataThe Department shall— (1)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs;
 (2)annually evaluate such data— (A)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and
 (B)to understand how participation in any program offered or sponsored by the Department under paragraph (1) differs among the demographic categories of the workforce; and
 (3)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation.
					404.Recruitment
 (a)In generalThe Secretary should— (1)continue to seek a diverse and talented pool of applicants; and
 (2)instruct the Director of Human Resources to have a diversity recruitment plan of action, which should include outreach at appropriate colleges, universities, diversity organizations, and professional associations.
 (b)ScopeThe diversity recruitment initiatives described in subsection (a) should include— (1)recruiting at historically Black colleges and universities, Hispanic-serving institutions, women’s colleges, and colleges that typically serve majority minority populations, and engaging with affinity groups at colleges and universities;
 (2)sponsoring and recruiting at job fairs in urban and rural communities; (3)placing job advertisements in newspapers, magazines, and job sites oriented toward diverse groups;
 (4)providing opportunities through highly respected, international leadership programs, that focus on diversity recruitment and retention; and
 (5)cultivating partnerships with organizations dedicated to the advancement of the profession of international affairs and national security to advance shared diversity goals.
					405.Veteran recruitment for the Foreign Service
 (a)Sense of CongressIt is the sense of Congress that the Department should offer both the Foreign Service written examination and oral assessment in diverse locations throughout the United States, in addition to the District of Columbia and San Francisco. Doing so would ease the financial burden on potential candidates who do not currently reside in and must travel at their own expense to these two cities, particularly veterans and military members transitioning to civilian life.
 (b)Foreign Service examinationsSubsection (b) of section 301 of the Foreign Service Act of 1980 (22 U.S.C. 3941) is amended— (1)by inserting (1) before The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)The Secretary shall ensure that the Board of Examiners for the Foreign Service shall offer the oral assessment examinations described in paragraph (1) in at least three of the time zones in the United States in a calendar year to facilitate the participation and examination of a more diverse array of candidates..
					406.Payne fellowship authorization
 (a)In generalUndergraduate and graduate components of the Donald M. Payne International Development Fellowship Program may conduct outreach to attract outstanding students with an interest in pursuing a Foreign Service career who represent diverse ethnic and socioeconomic backgrounds.
 (b)Review of past programsThe Secretary shall review past programs designed to increase minority representation in international affairs positions.
				407.Voluntary participation
 (a)In generalNothing in this title should be construed so as to compel any employee to participate in the collection of the data or divulge any personal information. Department employees shall be informed that their participation in the data collection contemplated by this title is voluntary.
 (b)Privacy protectionAny data collected under this title shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.
				VInformation Security
 501.DefinitionsIn this title: (1)Information systemThe term information system has the meaning given such term in section 3502 of title 44, United States Code.
 (2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (3)Relevant congressional committeesThe term relevant congressional committees means— (A)the appropriate congressional committees;
 (B)the Select Committee on Intelligence of the Senate; and (C)the Permanent Select Committee on Intelligence of the House of Representatives.
 (4)Security violationThe term security violation means any knowing, willful, or negligent— (A)disclosure to unauthorized persons of information properly classified;
 (B)improper classification or continued classification of information; or (C)improper creation or continuation of a special access program.
 (5)SpillageThe term spillage means a security incident that occurs whenever classified data is disclosed in an unauthorized manner, including the transfer either onto an unclassified information system or to an information system with a lower level of classification.
				502.Information system security
 (a)DefinitionsIn this section: (1)IncidentThe term incident has the meaning given such term in section 3552(b) of title 44, United States Code.
 (2)Penetration testThe term penetration test means a test methodology in which assessors attempt to circumvent or defeat the security features of an information system.
 (b)Consultations processNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish a process for conducting semiannual consultations with the Secretary of Defense, the Director of National Intelligence, the Secretary of Homeland Security, and any other department or agency representative that the Secretary determines to be appropriate regarding the security of United States Government and nongovernmental information systems used or operated by the Department, a contractor of the Department, or another organization on behalf of the Department, including any such systems or networks facilitating the use of sensitive or classified information.
 (c)Independent penetration testing of information systemsIn coordination with the consultations under subsection (b), the Secretary shall commission independent, semiannual penetration tests, which shall be carried out by an appropriate Federal agency other than the Department, such as the Department of Homeland Security or the National Security Agency, to ensure that adequate policies and protections are implemented to detect and prevent penetrations or compromises of such information systems, including malicious intrusions by any unauthorized individual, state actor, or other entity.
 (d)WaiverThe Secretary may waive the requirement under subsection (c) for up to 180 days if the Secretary— (1)determines that such requirement would have adverse effects on national security or the diplomatic mission of the Department; and
 (2)not later than 30 days after the commencement of such a waiver, submits a written justification to the relevant congressional committees that describes how such penetration tests would undermine national security or the diplomatic mission of the Department.
 (e)Incident reportingNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter for five years, the Secretary, in consultation with the Secretary of Defense, the Director of the National Intelligence, the Secretary of Homeland Security, and any other department or agency representative that the Secretary determines to be appropriate, shall securely submit a classified report to the relevant congressional committees that describes in detail—
 (1)for the first reporting period, all known and suspected incidents of the information systems specified in subsection (b) that occurred during the 180-day period immediately preceding the date of the enactment of this Act; and
 (2)for all subsequent reporting periods, all known and suspected incidents of the information systems specified in subsection (b) that occurred since the submission of the most recent report.
 (f)ContentsEach report under subsection (e) shall include, for the relevant reporting period— (1)a description of the relevant information system, as specified in subsection (b), that experienced a known or suspected incident;
 (2)an assessment of the date and time each such incident occurred; (3)an assessment of the duration over which each such incident took place, including whether such incident is ongoing;
 (4)an assessment of the volume and sensitivity of information accessed, compromised, or potentially compromised by each incident, including any such information contained on information systems owned, operated, managed, or utilized by any other Federal department or agency;
 (5)an assessment of whether such information system was compromised by a malicious intrusion, including an assessment of—
 (A)the known or suspected perpetrators, including state actors; (B)the methods used to carry out the incident; and
 (C)the known or suspected intent of the actors in accessing the information system; and (6)a description of the actions the Department has taken or plans to take, including timelines and descriptions of any progress on plans described in prior reports, to prevent future, similar incidents of such information systems.
 (g)Inspector General oversightThe Secretary shall— (1)notify the Inspector General for the Department of State and the Broadcasting Board of Governors about all planned penetration tests required under subsection (c); and
 (2)provide the Inspector General for the Department of State and the Broadcasting Board of Governors with any reports, conclusions, or analyses that are a result of such testing.
					503.Improving FOIA process
 (a)Reform planNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the relevant congressional committees a plan that describes the reforms specified in subsection (b).
 (b)ReformsThe Secretary, in consultation with the Director of National Intelligence, shall develop, implement, and complete by the date that is one year after the date of the enactment of this Act a cost-effective plan for training and maintaining an appropriate number of officials of the Department in—
 (1)the identification of marked or unmarked classified information in documents or media subject to requests under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), including information originating with the intelligence community; and
 (2)appropriate procedures for coordinating with intelligence officials to ensure that such officials have an opportunity to make a classification determination regarding the classification status and level, if any, of any information potentially originating with the intelligence community.
 (c)AccountabilityNot later than 14 months after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in consultation with the Inspector General of the Department of State and the Broadcasting Board of Governors, shall—
 (1)review the Department’s implementation of the plan required under subsection (a); and (2)submit a report to the relevant congressional committees that assesses the extent to which the Department has implemented the reforms required under subsection (b).
					504.Annual report on security violations
 (a)Annual reportNot later than 180 days after the date of the enactment of this Act and annually thereafter for five years, the Secretary shall submit to the relevant congressional committees a report, in classified or unclassified format as the Secretary determines appropriate, that includes information on the security violations issued to Department employees during the most recently completed fiscal year, including the unauthorized transfer of marked or unmarked classified information into documents, electronic media or systems, electronic transmissions, or other records or storage not certified for the handling, storage, or transmittal of such information.
 (b)ElementsThe reporting of security violations submitted under subsection (a) shall include— (1)the total number of security violations issued to Department employees during the current reporting period, including the number of security violations that occurred within each office or bureau of the Department;
 (2)the number of security violations committed by an employee with a history of one or more prior security violations; and
 (3)the number and nature of actions taken by the Department in response to security violations, including—
 (A)disciplinary actions taken or criminal referrals; and (B)the administration of remedial training in response to any security violation or violations.
						505.Classified information spillage
 (a)Detection of classified information spillageNot later than 180 days after the date of the enactment of this Act, the Secretary shall brief the relevant congressional committees on a plan that describes how the reforms described in subsection (b) will be completed within one year after the date of the enactment of this Act.
 (b)Training programThe Secretary, in consultation with the Director of National Intelligence, shall develop or maintain, as the case may be, a training program for appropriate officials reporting to the Under Secretary of Management of the Department regarding best practices for detecting and recognizing classified information spillage, including information originating from the intelligence community.
 (c)Randomized sampling To detect spillageThe officials receiving the training described in subsection (b) shall, not less frequently than quarterly—
 (1)collect statistically valid random samples of electronic mail sent by or received from employees of the Department who hold a security clearance granting such employees authorized access to information classified at the level of Secret or above; and
 (2)use such samples, in a manner provided for in the training described in subsection (b), to detect spillage of data that was classified at the time such electronic mail was sent or received, as part of the Department’s program for safeguarding classified information.
 (d)AccountabilityNot later than 180 days after the implementation of the training program described in subsection (b), the Inspector General for the Department of State and the Broadcasting Board of Governors shall—
 (1)conduct an audit of the program and activities carried out under this section; and (2)submit a report containing the results of the audit conducted under paragraph (1) to the relevant congressional committees.
					506.Refresher training on the handling of classified information
 (a)Refresher trainingExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act, the Secretary shall submit a written certification to the relevant congressional committees that all Department personnel who possess a security clearance have completed refresher training, developed by the Secretary, in consultation with the Director of National Intelligence, in the rules and procedures governing the appropriate identification and handling of classified information, including information originating from the intelligence community.
 (b)Certification by personnel undergoing trainingEach employee of the Department who undergoes the training required under subsection (a) shall certify in writing that the employee—
 (1)has received such training; (2)has read and understands the rules and procedures for identifying and handling classified information, including information originating from the intelligence community;
 (3)understands the legal responsibilities accompanying access to classified information; and (4)commits to following such rules and procedures, under penalty of all applicable laws, regulations, and policies of the Department.
 (c)PrioritizationIn administering the refresher training required under subsection (a), the Secretary shall prioritize the retraining of employees in the following order:
 (1)Employees who possess a security clearance at the Top Secret/Sensitive Compartmented Information level.
 (2)Employees who possess a security clearance at the Top Secret level. (3)Employees who possess a security clearance at the Secret level.
 (4)Employees who possess a security clearance at the Confidential Information level. (d)Delay in training (1)In generalThe Secretary may delay the provision of refresher training required under subsection (a) for up to 30 days for any specific official or employee of the Department or any group of officials or employees, up to the level of an individual office, if the Secretary considers such delay to be critical to the foreign policy interests of the United States.
 (2)Notice to CongressNot later than 30 days after authorizing a delay under paragraph (1), the Secretary shall submit a written notice of such delay, including a justification for the delay, to the relevant congressional committees.
					507.Prohibition on contracting with certain telecommunications providers
 (a)List of covered contractorsNot later than 30 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of National Intelligence, shall develop or maintain, as the case may be, a list of covered contractors to be updated as frequently as the Secretary determines appropriate.
 (b)Prohibition on contractsThe Secretary may not enter into a contract with a covered contractor on the list described under subsection (a).
 (c)Removal from listTo be removed from the list described in subsection (a), a covered contractor may submit a request to the Secretary in such manner as the Secretary determines appropriate. The Secretary, in consultation with the Director of National Intelligence, shall determine a process for removing covered contractors from the list, as appropriate, and publicly disclose such process.
				(d)Waivers
 (1)In generalThe President or the Secretary may waive the requirements under subsection (b) if the President or the Secretary determines that such waiver is justified for national security reasons.
 (2)Waiver for overseas operationsThe Secretary may waive the requirements under subsection (b) for United States diplomatic posts or diplomatic personnel overseas if the Secretary, in consultation with the Director of National Intelligence, determines that no suitable alternatives are available.
 (e)Covered contractor definedIn this section, the term covered contractor means a provider of telecommunications, telecommunications equipment, or information technology equipment, including hardware, software, or services, that has knowingly assisted or facilitated a cyber attack or conducted surveillance, including passive or active monitoring, carried out against the United States by, or on behalf of, any government, or persons associated with such government, listed as a cyber threat actor in the intelligence community’s 2017 assessment of worldwide threats to United States national security or any following worldwide threat assessment of the intelligence community.
 (f)Effective dateThis section shall apply with respect to contracts of a covered contractor entered into on or after the date of the enactment of this Act.
				508.Report on contracts with Kaspersky Labs and Huawei
 (a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop a process and timeframe for determining whether or not the Department purchased software, hardware, or services from Kaspersky Lab, Huawei, ZTE Corporation, or from any affiliates from which Kaspersky Lab, Huawei, or ZTE Corporation equipment, software, or services may be contained, and if so, if any of those products or services are still in use.
 (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary shall brief the relevant congressional committees on the findings pursuant to the review under subsection (a), and shall provide updates every 30 days thereafter until the review is complete.
				VIPublic Diplomacy
			601.Avoiding duplication of programs and efforts
 (a)In generalThe Under Secretary for Public Diplomacy and Public Affairs of the Department shall— (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
 (b)DefinitionIn this section, the term public diplomacy bureaus and offices means the Bureau of Educational and Cultural Affairs, the Bureau of Public Affairs, the Bureau of International Information Programs, the Office of Policy, Planning, and Resources, and the Global Engagement Center, and the public diplomacy functions within the regional and functional bureaus.
 602.American Spaces reviewNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that includes—
 (1)the full costs incurred by the Department to provide American Spaces, including— (A)American Centers, American Corners, Binational Centers, and Information Resource Centers; and
 (B)the total costs of all associated— (i)employee salaries, including members of the Foreign Service, other United States civilian personnel, and locally employed staff;
 (ii)programming expenses; (iii)operating expenses;
 (iv)contracting expenses; and (v)security expenses;
 (2)a breakdown of the total costs described in paragraph (1) by each space and type of space; (3)the total fees collected for entry to, or the use of, American Spaces and related resources, including a breakdown by the type of fee for each space and type of space;
 (4)the total usage rates, including by type of service, for each space and type of space; and (5)an assessment of the significance, utility, and benefit of the American Spaces program in promoting mutual understanding and the value of American culture.
				603.Improving research and evaluation of public diplomacy
 (a)In generalThe Secretary shall— (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make the findings of the research and evaluations conducted under paragraph (1) available to Congress.
					(b)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall appoint a Director of Research and Evaluation in the Office of Policy, Planning, and Resources for the Under Secretary for Public Diplomacy and Public Affairs.
 (2)Limitation on appointmentThe appointment of a Director of Research and Evaluation pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department.
 (3)ResponsibilitiesThe Director of Research and Evaluation shall— (A)coordinate and oversee the research and evaluation of public diplomacy programs of the Department—
 (i)to improve public diplomacy strategies and tactics; and (ii)to ensure that programs are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (B)report to the Director of Policy and Planning in the Office of Policy, Planning, and Resources under the Under Secretary for Public Diplomacy and Public Affairs of the Department;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;
 (D)support embassy public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department and with other Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Commission’s Subcommittee on Research and Evaluation established pursuant to subsection (e), regarding the research and evaluation of all public diplomacy bureaus and offices of the Department.
 (4)Guidance and trainingNot later than one year after the appointment of the Director of Research and Evaluation pursuant to paragraph (1), the Director shall create guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers regarding the reading and interpretation of public diplomacy program evaluation findings to ensure that such findings and lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities throughout the Department.
					(c)Prioritizing research and evaluation
 (1)In generalThe Director of Policy, Planning, and Resources shall ensure that research and evaluation, as coordinated and overseen by the Director of Research and Evaluation, supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.
 (2)Allocation of resourcesAmounts allocated for the purposes of research and evaluation of public diplomacy programs and activities pursuant to subsection (a) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.
 (3)Sense of CongressIt is the sense of Congress that the Under Secretary for Public Diplomacy and Public Affairs of the Department should coordinate the human and financial resources that support the Department’s public diplomacy and public affairs programs and activities, that proposals or plans related to resource allocations for public diplomacy bureaus and offices be routed through the Office of the Under Secretary for Public Diplomacy and Public Affairs for review and clearance and that the Department should allocate, for the purposes of research and evaluation of public diplomacy activities and programs pursuant to subsection (a)—
 (A)3 to 5 percent of program funds made available under the heading educational and cultural exchange programs; and (B)3 to 5 percent of program funds allocated for public diplomacy programs under the heading diplomatic and consular programs.
 (d)Limited exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to collections of information directed at any individuals conducted by, or on behalf of, the Department for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.), section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note), or the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
 (e)Limited exemption to the Privacy ActThe Department shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of communications related to public diplomacy efforts intended for foreign audiences. Such research and data analysis shall be reasonably tailored to meet the purposes of this subsection and shall be carried out with due regard for privacy and civil liberties guidance and oversight.
				(f)Advisory Commission on Public Diplomacy
 (1)Subcommittee for Research and EvaluationThe Advisory Commission on Public Diplomacy shall establish a Subcommittee for Research and Evaluation to monitor and advise on the research and evaluation activities of the Department and the Broadcasting Board of Governors.
 (2)ReportThe Subcommittee for Research and Evaluation established pursuant to paragraph (1) shall submit an annual report to Congress in conjunction with the Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the Broadcasting Board of Governors in carrying out research and evaluations of their respective public diplomacy programming.
 (g)DefinitionsIn this section: (1)Audience researchThe term audience research means research conducted at the outset of public diplomacy program or campaign planning and design on specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means the Bureau of Educational and Cultural Affairs, the Bureau of Public Affairs, the Bureau of International Information Programs, the Office of Policy, Planning, and Resources, and the Global Engagement Center, and the public diplomacy functions within the regional and functional bureaus.
					VIICombating Public Corruption
 701.Sense of CongressIt is the sense of Congress that— (1)it is in the foreign policy interest of the United States to help foreign countries promote good governance and combat public corruption, particularly grand corruption;
 (2)multiple Federal departments and agencies operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption;
 (3)the Department should promote coordination among the Federal departments and agencies implementing programs to promote good governance and combat public corruption in foreign countries in order to improve effectiveness and efficiency; and
 (4)the Department should identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced.
				702.Annual assessment
 (a)In generalFor each of fiscal years 2019 through 2025, the Secretary shall assess the capacity and commitment of foreign countries to combat public corruption. Each such assessment shall—
 (1)utilize independent, third party indicators that measure transparency, accountability, and corruption in the public sector, including the extent to which public power is exercised for private gain, to identify those countries that are most vulnerable to public corruption;
 (2)consider, to the extent reliable information is available, whether the government of a country identified under paragraph (1)—
 (A)has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption;
 (B)has enacted laws and established government structures, policies, and practices that prohibit public corruption, including grand corruption and petty corruption;
 (C)enforces such laws through a fair judicial process; (D)vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate public corruption;
 (E)prescribes appropriate punishment for grand corruption that is commensurate with the punishment prescribed for serious crimes;
 (F)prescribes appropriate punishment for petty corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense; and
 (G)convicts and sentences persons responsible for such acts that take place wholly or partly within the country of the government, including, as appropriate, requiring the incarceration of individuals convicted of such acts; and
 (3)further consider— (A)verifiable measures taken by the government of a country identified under paragraph (1) to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials;
 (B)the extent to which such government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring;
 (C)the extent to which an independent judiciary or judicial body in such country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with law, without any improper restrictions, influences, inducements, pressures, threats, or interferences, whether direct or indirect, from any source or for any reason;
 (D)the extent to which such government— (i)is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat grand corruption, including cooperating with the governments of other countries to extradite corrupt actors;
 (ii)recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others; and
 (iii)refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and
 (E)contain such other information relating to public corruption as the Secretary considers appropriate.
 (b)IdentificationAfter conducting the assessment under subsection (a), the Secretary shall identify the countries described in paragraph (1) of such subsection that are—
 (1)meeting minimum standards to combat public corruption; (2)not meeting minimum standards to combat public corruption but making significant efforts to do so; or
 (3)neither meeting minimum standards to combat public corruption nor making significant efforts to do so.
 (c)ReportNot later than 180 days after the date of the enactment of this Act and annually thereafter through fiscal year 2025, the Secretary shall submit to the appropriate congressional committees and make publicly available a report that identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b), including a description of the methodology and data utilized in the assessment under subsection (a) and the reasons for such identification.
 (d)Briefing in lieu of reportThe Secretary may waive the requirement to submit and make publicly available a written report under subsection (c) if the Secretary—
 (1)determines that publication of such report would— (A)undermine existing United States anti-corruption efforts in one or more countries; or
 (B)threaten the national interests of the United States; and (2)provides a briefing to the appropriate congressional committees that identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b), including a description of the methodology and data utilized in the assessment under subsection (a) and the reasons for such identification.
 703.Transparency and accountabilityFor each country identified under paragraphs (2) and (3) of section 702(b), the Secretary, in coordination with the Administrator of the United States Agency for International Development, as appropriate, shall—
 (1)ensure that a corruption risk assessment and mitigation strategy is included in the integrated country strategy for such country; and
 (2)utilize appropriate mechanisms to combat corruption in such countries, including by ensuring— (A)the inclusion of anti-corruption clauses in contracts, grants, and cooperative agreements entered into by the Department or the Agency for or in such countries, which allow for the termination of such contracts, grants, or cooperative agreements, as the case may be, without penalty if credible indicators of public corruption are discovered;
 (B)the inclusion of appropriate clawback or flowdown clauses within the procurement instruments of the Department and the Agency that provide for the recovery of funds misappropriated through corruption;
 (C)the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations implementing programs on behalf of the Department or Agency; and
 (D)the establishment of mechanisms for investigating allegations of misappropriated resources and equipment.
					704.Designation of embassy anti-corruption points of contact
 (a)In generalThe Secretary shall annually designate an anti-corruption point of contact at the United States mission to each country identified under paragraphs (2) and (3) of section 702(b), or which the Secretary otherwise determines is in need of such a point of contact.
 (b)ResponsibilitiesEach designated anti-corruption point of contact shall be responsible for coordinating and overseeing implementation of a whole-of-government approach among the relevant Federal departments and agencies that operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption in order to accomplish such objectives in the country to which such point of contact is posted, including through the development and implementation of corruption risk assessment tools and mitigation strategies.
 (c)TrainingThe Secretary shall implement appropriate training for designated anti-corruption points of contact.
				705.Reporting requirements
				(a)Annual report
 (1)In generalThe Secretary shall, for each of fiscal years 2019 through 2025, submit to the appropriate congressional committees a report on implementation of this title, including a description of—
 (A)the offices within the Department and the United States Agency for International Development that are engaging in significant anti-corruption activities;
 (B)the findings and actions of designated anti-corruption points of contact to develop and implement risk mitigation strategies and ensure compliance with section 703;
 (C)the training implemented under section 704(c); (D)management of the whole-of-government effort referred to in section 701 to combat corruption within the countries identified in section 702 and efforts to improve coordination across Federal departments and agencies;
 (E)the risk assessment tools and mitigation strategies utilized by the Department and the Agency; and (F)other information determined by the Secretary to be necessary and appropriate.
 (2)Form of reportReports under this subsection shall be submitted in an unclassified format but may include a classified annex.
 (b)Online platformThe Secretary shall consolidate existing reports with anti-corruption components into one online, public platform, which should—
 (1)include— (A)the annual Country Reports on Human Rights Practices;
 (B)the annual Fiscal Transparency Report; (C)the annual Investment Climate Statements;
 (D)the annual International Narcotics Control Strategy Report; (E)the Country Scorecards of the Millennium Challenge Corporation; and
 (F)any other relevant public reports; and (2)link to third-party indicators and compliance mechanisms used by the Federal Government to inform policy and programming, such as—
 (A)the International Finance Corporation’s Doing Business surveys; (B)the International Budget Partnership’s Open Budget Index; and
 (C)multilateral peer review anti-corruption compliance mechanisms, such as the Organization for Economic Co-operation and Development’s Working Group on Bribery in International Business Transactions and the United Nations Convention Against Corruption, done at New York October 31, 2003, to further highlight expert international views on country challenges and country efforts.
 (c)TrainingThe Secretary and the Administrator of the United States Agency for International Development shall incorporate anti-corruption components into existing Foreign Service and Civil Service training courses to—
 (1)increase the ability of Department and Agency personnel to support anti-corruption as a foreign policy priority; and
 (2)strengthen the ability of such personnel to design, implement, and evaluate more effective anti-corruption programming around the world, including enhancing skills to better evaluate and mitigate public corruption risks in assistance programs.
					VIIIMiscellaneous
 801.Case-Zablocki reformSection 112b(b) of title 1, United States Code, is amended to read as follows:  (b)Each department or agency of the United States Government that enters into any international agreement described in subsection (a) on behalf of the United States, shall designate a Chief International Agreements Officer, who—
 (1)shall be a current employee of such department or agency; (2)shall serve concurrently as Chief International Agreements Officer; and
 (3)subject to the authority of the head of such department or agency, shall have department- or agency-wide responsibility for efficient and appropriate compliance with subsection (a) to transmit the text of any international agreement to the Department of State not later than 20 days after such agreement has been signed..
			802.Reporting on implementation of GAO recommendations
 (a)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that lists all of the Government Accountability Office’s recommendations relating to the Department that have not been fully implemented.
 (b)Comptroller General reportNot later than 30 days after the Secretary submits the report under subsection (a), the Comptroller General of the United States shall submit a report to the appropriate congressional committees that identifies any discrepancies between the list of recommendations included in such report and the Government Accountability Office’s list of outstanding recommendations for the Department.
				(c)Implementation report
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees that describes the implementation status of each recommendation from the Government Accountability Office included in the report submitted under subsection (a).
 (2)JustificationThe report under paragraph (1) shall include— (A)a detailed justification for each decision not to fully implement a recommendation or to implement a recommendation in a different manner than specified by the Government Accountability Office;
 (B)a timeline for the full implementation of any recommendation the Secretary has decided to adopt, but has not yet fully implemented; and
 (C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b).
 (d)FormThe information required in each report under this section shall be submitted in unclassified form, to the maximum extent practicable, but may be included in a classified annex to the extent necessary.
 803.Extension of authority for certain Accountability Review BoardsParagraph (3) of section 301(a) the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)) is amended—
 (1)in the heading, by striking and Iraq; and (2)in subparagraph (A)—
 (A)in clause (i), by striking or Iraq; and (B)in clause (ii), by striking beginning on October 1, 2005, and ending on September 30, 2009 and inserting beginning on October 1, 2018, and ending on September 30, 2021.
					IXMatters relating to international security
			AGeneral provisions
 901.Modification of purposes for which military sales by the United States are authorizedSection 4 of the Arms Export Control Act (22 U.S.C. 2754) is amended in the first sentence by striking internal security and inserting legitimate internal security (including for anti-terrorism purposes).
 902.Return of defense articlesSection 21(m)(1)(B) of the Arms Export Control Act (22 U.S.C. 2761(m)(1)(B)) is amended— (1)by striking (B) is not and inserting (B)(i) is not;
 (2)by striking ; and and inserting ; or; and (3)by adding at the end the following:
						
 (ii)is significant military equipment (as defined in section 47(9) of this Act) and the Secretary of State has provided prior approval of the return of such defense article from the foreign country or international organization; and.
 903.Requirements relating to exemptions for licensing of defense itemsSection 38(j) of the Arms Export Control Act (22 U.S.C. 2778(j)) is amended— (1)in the subsection heading—
 (A)by striking country; and (B)by striking to foreign countries;
 (2)in paragraph (1)(A)— (A)in the matter preceding clause (i)—
 (i)by striking a foreign country and inserting the North Atlantic Treaty Organization, any member country of that Organization, the Republic of Korea, Australia, New Zealand, Japan, or Israel;
 (ii)by inserting (except that the President may not so exempt such Organization, member country, or other country that is not eligible to acquire defense items under any other provision of law) after with respect to exports of defense items; and
 (iii)by striking the foreign country and inserting such Organization, member country, or other country; and (B)in clause (ii)—
 (i)by striking the foreign country and inserting such Organization, member country, or other country; and (ii)by striking under their domestic laws;
 (3)in paragraph (2)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i)— (I)by striking , at a minimum,;
 (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations;
 (ii)in clause (i), by striking the foreign country and inserting such Organization, member country, or other country; and (iii)in clause (ii), by striking retransfer control commitments, including securing and inserting retransfer controls that secure;
 (B)in subparagraph (B)— (i)in the matter preceding clause (i)—
 (I)by striking , at a minimum,; (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and
 (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations; and
 (ii)in clause (iv), by striking the foreign country and inserting the member country or other country; (4)in paragraph (3)—
 (A)in the matter preceding subparagraph (A), by striking a foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); (B)in subparagraph (A), by striking that foreign country and inserting such Organization, member country, or other country;
 (C)in subparagraph (B)— (i)by striking the foreign country and inserting such Organization, member country, or other country; and
 (ii)by striking has promulgated or enacted all necessary modifications to its laws and regulations to comply and inserting has taken such actions to comply; and (D)in subparagraph (C)—
 (i)by striking a foreign country and inserting such Organization, member country, or other country; and (ii)by striking that country and inserting such Organization, member country, or other country; and
 (5)in paragraph (4)(A), by adding at the end before the period the following: that are not significant military equipment, or otherwise classified under section 121.1 of title 22, Code of Federal Regulations, or contained on the list of items controlled for reasons of missile technology under section 71 of this Act.
 904.Amendment to general provisionsSection 42(a) of the Arms Export Control Act (22 U.S.C. 2791(a)) is amended in the first sentence by inserting on a competitive basis after procurement in the United States.
				905.Technical amendments to Arms Export Control Act
 (a)Amendments relating to sales from stocksSection 21(e)(3) of the Arms Export Control Act (22 U.S.C. 2761(e)(3)) is amended— (1)in subparagraph (A)—
 (A)in the matter preceding clause (i), by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and (B)in clause (i), by striking support partnership agreement and inserting support or procurement partnership agreement; and
 (2)in subparagraph (C)(i), in the matter preceding subclause (I)— (A)by striking North Atlantic Treaty Organization (NATO) Support Organization and inserting North Atlantic Treaty Organization (NATO) Support and Procurement Organization; and
 (B)by striking weapon system partnership agreement and inserting support or procurement partnership agreement. (b)Amendments relating to reportsSection 36(b)(6) of the Arms Export Control Act (22 U.S.C. 2776(b)(6)) is amended by inserting the North Atlantic Treaty Organization or before a member country.
 906.Sense of Congress on licensing under United States arms export control programsIt is the sense of Congress that, in implementing reforms of United States arms export control programs, the President should prioritize the development of a new framework to improve and streamline licensing under such programs, including by seeking to revise the Special Comprehensive Export Authorizations for the North Atlantic Treaty Organization, any member country of that Organization, or any other country described in section 36(c)(2)(A) of the Arms Export Control Act (22 U.S.C. 2776(c)(2)(A)) under section 126.14 of title 15, Code of Federal Regulations (relating to the International Traffic in Arms Regulations).
				907.Extension of war reserve stockpile authority
 (a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2018 and inserting 2019.
 (b)Stockpiling of defense articles for foreign countriesSection 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2018 and inserting 2018, and 2019.
					908.Peacekeeping operations and other national security programs
					(a)Authority
 (1)In generalSection 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348) is amended— (A)in the first sentence, by striking The President and inserting (a) The President; and
 (B)by adding at the end the following:  (b)Assistance authorized to be appropriated under this chapter may also be used to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations.
 (c)Assistance authorized to be appropriated under this chapter to provide assistance to friendly countries for purposes other than support for multilateral peacekeeping operations shall be subject to the applicable requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.)..
							(2)Disarmament and reintegration
 (A)In generalNotwithstanding any other provision of law, funds authorized to be appropriated under any provision of law for peacekeeping operations may be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations.
 (B)ConsultationThe Secretary shall consult with the appropriate congressional committees prior to obligating or expending funds pursuant to this any provision of law described in subparagraph (A).
 (C)DefinitionIn this paragraph, the term foreign terrorist organization means an organization designated as a terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (b)NotificationThe Secretary shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate at least 15 days prior to obligating or expending funds under any provision of law for peacekeeping operations.
 (c)Conforming amendmentThe heading for chapter 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2348 et seq.) is amended by adding at the end the following: and other national security programs.
 909.Other amendments to military assistance authoritiesThe Foreign Assistance Act of 1961 is amended as follows: (1)In section 506(b)(2) (22 U.S.C. 2318(b)(2)), by striking a report and inserting a report on an annual basis.
 (2)In section 516 (22 U.S.C. 2321j)— (A)in subsection (a), by striking countries and inserting countries, regional organizations, and international organizations;
 (B)in subsection (b)(1)(E), by striking countries and inserting countries, regional organizations, and international organizations; (C)in subsection (c)—
 (i)in paragraph (1), by striking recipient country and inserting recipient country or organization; and (ii)in paragraph (2), by striking other countries and inserting other countries or organizations;
 (D)in subsection (f)(2)— (i)in subparagraph (A), by striking country and inserting country or organization; and
 (ii)in subparagraph (C), by striking countries and inserting countries or organizations; and (E)in subsection (h), by striking country and inserting country and organization.
 (3)In section 622(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)), by inserting law enforcement and justice sector assistance, before military assistance,. (4)In section 656(a)(1) (22 U.S.C. 2416(a)(1)), by striking January 31 and inserting March 1.
					BSecurity sector reform
				921.List of priority countries for security sector assistance
 (a)Sense of CongressIt is the sense of Congress that United States security sector assistance is a critically important tool of United States foreign policy and the Secretary, acting under the direction of the President, should set foreign security sector policy priorities related to United States security sector assistance.
 (b)ListThe Secretary, in consultation with the Secretary of Defense and the heads of other appropriate Federal departments and agencies, shall include in the annual congressional budget justification of the Department a list that—
 (1)those foreign countries identified by the Secretary as priority countries to receive security sector assistance; and
 (2)indicates for each country identified under paragraph (1) the policy objectives that the Secretary seeks to achieve with respect to the provision of such assistance.
						922.Coordinator for security sector assistance in priority countries
 (a)In generalThe Secretary shall designate an appropriately senior individual or individuals assigned to an appropriate diplomatic or consular post in each foreign country identified on the list required under section 921(b) to be responsible for—
 (1)tracking, reporting on, and coordinating security sector assistance and related policy for the foreign country; and
 (2)assisting in and ensuring implementation of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code.
						(b)Training
 (1)In generalThe Secretary shall ensure that each individual designated under subsection (a) receives the specialized training described in paragraph (2) to prepare such individual to carry out the duties described in paragraphs (1) and (2) of subsection (a).
 (2)Training describedThe Secretary shall establish curriculum at the George P. Schultz National Foreign Affairs Training Center to provide specialized training for individuals designated under subsection (a) to develop policy expertise relating to security sector assistance, including—
 (A)awareness of the full range of agencies, offices, personnel, congressional authorities and funds, and programs involved in security sector assistance and the respective decision-making timelines;
 (B)familiarity with models of military and police security force systems and basic knowledge of structures and forces of the region to which the individual is deployed; and
 (C)familiarity with security sector reform and United States interagency and external resources and experts.
 (3)CoordinationThe curriculum established pursuant to paragraph (2) should be provided in coordination with the Defense Security Cooperation Agency’s Defense Institute of Security Cooperation Studies.
						923.Policies and guidance for regional bureaus of the Department
 (a)Policies and guidanceThe Secretary shall establish policies and guidance for each regional bureau of the Department to coordinate security sector assistance and related policy for foreign countries identified on the list required under section 921(b).
					(b)Coordinator for regional bureau
 (1)In generalThe assistant secretary for each regional bureau of the Department shall designate an individual who is an officer of the regional bureau to be responsible for coordinating security sector assistance and related policy within the responsibilities of such regional bureau, including the integration of the foreign security sector policy priorities established by the Secretary, acting under the direction of the President.
 (2)TrainingThe assistant secretary for each regional bureau of the Department shall ensure that each individual designated under paragraph (1) for such regional bureau receives the specialized training described in section 2(b) to prepare such individual to carry out the duties described in paragraph (1).
						924.Office for Security Sector Assistance in the Department
 (a)DesignationThe Secretary of State shall designate an office in the Department, to be known as the Office for Security Sector Assistance, to serve as a central coordinating point for security sector assistance.
 (b)PersonnelThe Office of Security Sector Assistance should include personnel detailed from within the Department’s relevant functional bureaus and personnel from the United States Agency for International Development and other relevant Federal departments and agencies.
 (c)DutiesThe Office for Security Sector Assistance shall— (1)create, respond to, and coordinate security sector assistance strategies and plans, particularly in support of development of interagency country strategies by United States embassies and regular planning by regional bureaus of the Department;
 (2)maintain awareness of security sector assistance programs administered by the Department, the United States Agency for International Development, and other Federal departments and agencies, including managing the Department’s review and concurrence process under section 333 of title 10, United States Code;
 (3)convene appropriate offices and personnel required for working-level interagency coordination; and (4)ensure awareness of and making use of best practices in the design, implementation, monitoring and evaluation of security sector assistance.
 (d)ExceptionThe requirements of this section shall not apply if the Secretary certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the Department has established an alternative mechanism for the effective coordination of security sector assistance. Such certification shall describe such alternative mechanism to achieve the objectives described in this section.
					925.Database for security assistance
 (a)In generalThe President should seek to ensure that the Department, the Department of Defense, and other appropriate Federal agencies are able to share a common database of information that permits the identification of security assistance programs and funding by country.
 (b)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that assesses existing barriers to data sharing and exchanges that would assist in planning, assessing, and tracking security sector assistance.
 926.DefinitionsIn this subtitle: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)means the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate.
 (2)Security sector assistanceThe term security sector assistance means— (A)assistance under chapter 8 (relating to international narcotics control) of part I of the Foreign Assistance Act of 1961;
 (B)assistance under chapter 2 (military assistance), chapter 5 (international military education and training), chapter 6 (peacekeeping operations), chapter 8 (antiterrorism assistance), and chapter 9 (nonproliferation and export control assistance) of part II of the Foreign Assistance Act of 1961;
 (C)assistance under section 23 of the Arms Export Control Act (relating to the Foreign Military Financing program); or
 (D)sales of defense articles or defense services, extensions of credits (including participations in credits), and guaranties of loans under the Arms Export Control Act.
						CModifications of authorities that provide for rescission of determinations of countries as state
			 sponsors of terrorism
				931.Modifications of authorities that provide for rescission of determinations of countries as state
			 sponsors of terrorism
 (a)Prohibition on assistance to governments supporting international terrorismSection 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) is amended— (1)in subsection (c)(2)—
 (A)in the matter preceding subparagraph (A), by striking 45 days and inserting 90 days; and (B)in subparagraph (A), by striking 6-month period and inserting 24-month period;
 (2)by redesignating subsection (d) as subsection (e); (3)by inserting after subsection (c) the following:
							
 (d)Disapproval of rescissionNo rescission under subsection (c)(2) of a determination under subsection (a) with respect to the government of a country may be made if the Congress, within 90 days after receipt of a report under subsection (c)(2), enacts a joint resolution described in subsection (f)(2) of section 40 of the Arms Export Control Act with respect to a rescission under subsection (f)(1) of such section of a determination under subsection (d) of such section with respect to the government of such country.;
 (4)in subsection (e) (as redesignated), in the matter preceding paragraph (1), by striking may be and inserting may, on a case-by-case basis, be; and (5)by adding at the end the following new subsection:
							
 (f)Notification and briefingNot later than— (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (c)(2)(A), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
 (b)Arms Export Control ActSection 40 of the Arms Export Control Act (22 U.S.C. 2780) is amended— (1)in subsection (f)—
 (A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by striking 45 days and inserting 90 days; and
 (ii)in clause (i), by striking 6-month period and inserting 24-month period; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking 45 days and inserting 90 days; and (ii)in subparagraph (B), by striking 45-day period and inserting 90-day period;
 (2)in subsection (g), in the matter preceding paragraph (1), by striking may waive and inserting may, on a case-by-case basis, waive; (3)by redesignating subsection (l) as subsection (m); and
 (4)by inserting after subsection (k) the following new subsection:  (l)Notification and briefingNot later than—
 (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (f)(1)(B)(i), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
						(c)Export Administration Act of 1979
 (1)In generalSection 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), as continued in effect under the International Emergency Economic Powers Act, is amended—
 (A)in paragraph (4)(B)— (i)in the matter preceding clause (i), by striking 45 days and inserting 90 days; and
 (ii)in clause (i), by striking 6-month period and inserting 24-month period; (B)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
 (C)by inserting after paragraph (4) the following new paragraphs:  (5)Disapproval of rescissionNo rescission under paragraph (4)(B) of a determination under paragraph (1)(A) with respect to the government of a country may be made if the Congress, within 90 days after receipt of a report under paragraph (4)(B), enacts a joint resolution described in subsection (f)(2) of section 40 of the Arms Export Control Act with respect to a rescission under subsection (f)(1) of such section of a determination under subsection (d) of such section with respect to the government of such country.
 (6)Notification and briefingNot later than— (A)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in paragraph (4)(B)(i), the President, acting through the Secretary and the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (B)20 days after the notification described in paragraph (1), the President, acting through the Secretary and the Secretary of State, shall brief such committees on the status of such review..
 (2)RegulationsThe President shall amend the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, to the extent necessary and appropriate to carry out the amendment made by paragraph (1).
						